      Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                     MDL No. 1:15-md-2657-FDS

                                                     This document relates to:
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                       Wallace v. GlaxoSmithKline,1:20-cv-10441; and
                                                     Stewart v. GlaxoSmithKline,1:19-cv-11411




_____________________________________________________________________________

 DEFENDANT GLAXOSMITHKLINE LLC’S MEMORANDUM IN SUPPORT OF ITS
           CONSOLIDATED MOTION FOR ORDER TO SHOW CAUSE
______________________________________________________________________________

       GlaxoSmithKline LLC (“GSK”) moves for an order to show cause why the above-

captioned cases should not be dismissed for failure to prosecute and/or failure to provide Court-

ordered discovery. See Fed. R. Civ. P. 37(b) & 41(b). Through a sequence of Orders, this Court

required Plaintiffs to submit (1) a Plaintiff Fact Sheet (“PFS”), complete with a signed declaration,

executed authorizations to collect records, and documents responsive to the appended request for

production; and (2) a Product Identification Fact Sheet (“PID”), complete with a signed

verification. See MDL Order Nos. 10 &11.

       Though their deadlines have passed, Plaintiffs in the Wallace case have failed to submit

their PFS (and associated documents) and the signed verification for their PID. Plaintiffs in the

Stewart case have failed to respond to many PFS questions; and they have failed entirely to provide

the required declarations and records release authorizations. To avoid further prejudice to GSK

and promote efficiency, the Court should enter an order to show cause why it should not dismiss

these cases for failure to prosecute and/or provide Court-ordered discovery. And to the extent
       Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 2 of 7



Plaintiffs attempt to cure these issues only after the filing of this Motion, they should pay $500 in

reasonable costs.1

                                             BACKGROUND

    A. Wallace v. GlaxoSmithKline

        Plaintiffs in Wallace have failed to submit their PFS and the verification for their PID,

which were due on May 4, 2020 and April 3, 2020, respectively. On May 1, 2020, Plaintiffs’

counsel emailed counsel for GSK requesting a 60-day extension to file their PFS. See May 1, 2020

Emails between Katerina Dimitrakakos and Jennifer Hill, Ex. 1. GSK granted a 30-day extension.

Id. On May 28, 2020, Plaintiffs’ counsel again requested a two-week extension to file the PFS,

which GSK again granted. See May 28 to June 1, 2020 Emails between Katerina Dimitrakakos

and Jennifer Hill, Ex. 2.

        On June 19, 2020, GSK counsel sent a letter to Plaintiffs’ counsel noting they had not

satisfied their obligations to submit a PFS or the signed verification page for their PID. See June

19, 2020 Letter from Jennifer Stevenson, Ex. 3. In this letter, GSK noted that, if Plaintiffs did not

file their required documents by July 3, 2020, GSK intended to seek dismissal or other appropriate

relief. Id. To date, GSK has not received the PFS or PID verification from Plaintiffs.

    B. Stewart v. GlaxoSmithKline

        The PFS for Stewart Plaintiffs was due on August 26, 2019. On August 26, 2019, Plaintiffs’

counsel emailed GSK to request a 10-day extension to file the PFS, which GSK granted. See

August 26, 2019 Emails between Katerina Dimitrakakos and Jennifer Hill, Ex. 4.




1
 See Fed. R. Civ. P. 37(b)(2)(C); see also Order Concerning Defendant’s Motion to Compel Compliance with MDL
Order No. 11 and Request for Attorney’s Fees (Doc. No. 694) (imposing $500 as reasonable sanction for Plaintiffs
who did not comply with discovery obligations until the filing of a motion).

                                                       2
        Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 3 of 7



         On September 19, 2019, GSK sent a letter to Plaintiffs’ counsel outlining over 50

insufficiencies in their PFS responses, most of which were left blank,2 and noting that Plaintiffs

had also failed to provide a declaration and executed authorizations to collect records. See

September 19, 2019 Letter from Jennifer Stevenson, Ex. 5. On May 26, 2020, GSK sent a follow

up letter to Plaintiffs’ counsel stating that they had not yet resolved the insufficiencies or provided

the requested information. See May 26, 2020 Letter from Jennifer Stevenson, Ex. 6. This letter

noted that if Plaintiffs did not satisfy their obligations by June 9, 2020, GSK intended to seek

dismissal or other appropriate relief from the Court.

         On June 11, 2020, counsel for GSK sent a follow up email to Plaintiffs’ counsel inquiring

whether Plaintiffs intended to file an Amended PFS. See May 26 to June 19, 2020 Emails between

Chad Coots and Scott Nabers et al., Ex. 7. Plaintiffs’ counsel requested a five-day extension, which

GSK granted. Id. On June 18, 2020, GSK’s counsel sent another follow up email inquiring about

the status of the Amended PFS. Id. Plaintiffs’ counsel again requested a 10-day extension, which

GSK granted, noting it would be the final extension. Id. To date, GSK has not received an

Amended PFS from Plaintiffs curing their many deficiencies. Nor have Plaintiffs provided signed

PFS declarations or executed authorizations.

                                           LAW AND ARGUMENT

         The Court should enter an order to show cause why the above-mentioned cases should not

be dismissed with prejudice. As this Court has recognized, it has the power to dismiss a litigant’s

cause of action when the litigant fails to comply with the Court’s orders. See Fed. R. Civ. P.



2
  These included information about: (1) the injuries alleged; (2) the mother’s history of Zofran use, (3) the mother’s
education and employment history; (4) the mothers’ alcohol, tobacco and other drug use and substance abuse treatment
providers; (5) the mother’s discussions with the treating healthcare provider regarding Zofran’s risks and benefits; (6)
the written instructions or warnings about Zofran provided to mother; (7) the mother’s and minor’s social security
disability claims; (8) the minor’s genetic testing; (9) the minor’s medications; (10) the father’s employment history;
(11) the father’s treating healthcare providers; and (12) the father’s tobacco use, to name a few.

                                                           3
       Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 4 of 7



37(b)(2)(A) & 41(b). This power allows district courts to ensure the efficient handling of cases

and to protect the rights of opposing parties to be free of prejudice caused by a litigant’s delay. See

In re Neurontin Prods. Liab. Litig., No. 04-10981-PBS, 2011 WL 1326407, at *6 (D. Mass. April

5, 2011) (citing Robson v. Hallenbeck, 81 F.3d 1, 2 (1st Cir. 1996)); see also In re

Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1235–37 (9th Cir. 2006) (“Failing

to produce documents as ordered is considered sufficient prejudice…The law also presumes

prejudice from unreasonable delay.”).

       The timely exercise of this authority is even more important in an MDL, where the Court

is responsible for efficiently moving a large number of cases toward resolution. See 28 U.S.C. §

1407(a); In re Phenylpropanolamine Prods. Liab. Litig, 460 F.3d at 1235–37 (upholding MDL

court’s dismissal under Rules 37(b) and 41(b)); In re Guidant Corp. Implantable Defibrillators

Prods. Liab. Litig., 496 F.3d 863, 867 (8th Cir. 2007) (same); In re Asbestos Prods. Liab. Litig.,

595 Fed. App’x 99, 102 (3d Cir. 2014) (same); see also In re Neurontin Prods. Liab. Litig., 2011

WL 1326407, at *6 (dismissing cases in an MDL for failure to provide basic discovery responses).

In order to do so, the MDL court has broad authority “to dismiss[]…cases for failure to comply

with its orders.” In re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., 496 F.3d at

867. MDL courts often use their authority to dismiss cases when plaintiffs fail to provide the

essential information called for in Product Identification Fact Sheets and Plaintiff Fact Sheets. See,

e.g., id.; In re FEMA Trailer Formaldehyde Prods. Liab. Litig., MDL No. 07-1873, 2011 WL

5570637, at *1–4 (E.D. La. Nov. 16, 2011) (dismissing cases for failure to provide complete

Plaintiff Fact Sheets).




                                                  4
        Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 5 of 7



        Despite this Court’s Orders, GSK’s follow-up letters, and this Court’s warnings,3 the

Wallace Plaintiffs have failed to submit their PFS (and associated documents) and the signed

verification for their PID. The Stewart Plaintiffs submitted a woefully incomplete PFS—with

dozens of questions left blank—and failed to provide the required declarations and records release

authorizations. The Fact Sheets—which are equivalent to interrogatories and requests for

production—provide key information about the factual and legal basis of Plaintiffs’ claims. This

information is solely within Plaintiffs’ control. Without this information, GSK is unable to evaluate

these Plaintiffs’ claims, conduct investigations, or collect evidence not already in its possession.

The Court should therefore grant GSK’s Motion and enter an order to show cause why the above-

captioned cases should not be dismissed with prejudice.

        To the extent these Plaintiffs submit the required documents in response to this Motion,

the Court should grant GSK the reasonable expenses of attempting to collect them, including the

costs of preparing this Motion. See Fed. R. Civ. P. 37(b)(2)(C) (“[T]he court must order the

disobedient party, the attorney advising the party, or both to pay the reasonable expenses, including

attorney’s fees, caused by the failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust.”).

                                                CONCLUSION
        To avoid additional prejudice and promote efficiency, the Court should grant GSK’s

Motion.




3
 See May 16, 2017 Hr’g Tr. at 12:10–11 (“Plaintiffs are supposed to provide discovery, period.”); see also Sept. 9,
2016 Hr’g Tr. at 33:1–4 (“[T]hey need to comply with their responsibilities, and I don’t find it acceptable that, you
know, there’s nothing here at all for some of these requirements.”).

                                                         5
      Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 6 of 7



Dated: July 7, 2020               Respectfully submitted,

                                  GLAXOSMITHKLINE LLC,
                                  By its attorneys,

                                  /s/ Jennifer M. Stevenson
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  1155 F Street NW, Suite 200
                                  Washington, D.C. 20004
                                  Telephone: (202) 783-8400
                                  Facsimile: (202) 783-4211
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  Admitted pro hac vice

                                  Attorneys for Defendant GlaxoSmithKline LLC




                                      6
      Case 1:15-md-02657-FDS Document 1947-1 Filed 07/07/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer M. Stevenson
                                             Jennifer M. Stevenson




                                                 7
